659 S.E.2d 732 (2008)
Norma G. HOLLIN, Employee
v.
JOHNSTON COUNTY COUNCIL ON AGING, Employer
Liberty Mutual Insurance Company, Carrier.
No. 79P07.
Supreme Court of North Carolina.
March 6, 2008.
Brent Adams, Dunn, Sheila Chavis, for Hollin.
Prior report: 181 N.C.App. 77, 639 S.E.2d 88.

ORDER
Upon consideration of the petition filed by Defendants on the 7th day of February 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the petition filed on the 6th day of February 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."
HUDSON, J., recused.